EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Duncan on 11 February 2022.

The application has been amended as follows: 

In claim 1, in line 5, delete “can be shut off by way of a valve” and replace with --includes a valve that can shut off flow through the bypass conduit--, in line 6, delete “conduit” and replace with --water-leading--, and in line 9, delete “water circuit” and insert --water-leading circuit--.
	In claim 4, in line 3, delete “water circuit” and insert --water-leading circuit--.
	In claim 5, in line 7, delete “can be shut off by way of a valve” and replace with --includes a valve that can shut off flow through the bypass conduit--.
In claim 6, in line 3, delete “conduit circuit” and replace with --water-leading circuit--.  
In claim 8, in line 2, delete “conduit circuit” and replace with --water-leading circuit-- and in line 4, delete “conduit circuit” and replace with --water-leading circuit--.
In claim 9, in line 2, delete “conduit circuit” and replace with --water-leading circuit-- and in line 4, delete “conduit circuit” and replace with --water-leading circuit--.
In claim 10, in line 2, delete “conduit circuit” and replace with --water-leading circuit-- and in line 4, delete “conduit circuit” and replace with --water-leading circuit--.
In claim 12, in line 6, delete “conduit circuit” and replace with --water-leading circuit--.
In claim 17, in line 3, delete “conduit circuit” and replace with --water-leading circuit--.

In claim 19, in line 3, delete “conduit circuit” and replace with --water-leading circuit--.
In claim 20, in line 6, delete “conduit circuit” and replace with --water-leading circuit--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to include Domon et al and Kurashina et al as evidenced by the totality of the record, especially the discussion on pages 2 and 3 of the final rejection mailed 28 October 2021, but also Wilken et al (US 2015/0021170, the US equivalent to CN 104126030 cited by Applicant on the IDS filed 27 January 2022).  Wilken et al shows a bypass conduit (9) being used with a PEM electrolyzer (5) in a water-leading circuit.  However, as noted above, the present invention has been amended to positively recite the presence of a valve in the bypass conduit to permit shutting off flow through the bypass conduit.  Based on the teachings of Wilken et al, one of ordinary skill in the art would not have been motivated to add a shut off valve to the bypass conduit (9) because of the cooler (3) being located in the bypass conduit.  The cooler (3) performed a necessary function of cooling a portion of the circulating electrolyte to prevent overheating of the PEM electrolyzer (5), and shutting off flow through the cooler (3) by closing the bypass conduit (9) would have been expected by one of ordinary skill in the art to lead to undesired overheating of the PEM electrolyzer (5) which Wilken et al teaches was undesirable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794